Exhibit 10.1

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT, dated as of March 29, 2019 (the “Employment
Agreement”), by and between Gypsum Management and Supply, Inc., a Georgia
corporation (the “Company”), and John C. Turner, Jr. (the “Executive”) (each of
the Executive and the Company, a “Party,” and collectively, the “Parties”).

 

WHEREAS, the Company desires to employ the Executive as President of the Company
and wishes to be assured of the Executive’s services on the terms and conditions
hereinafter set forth; and

 

WHEREAS, the Executive desires to be employed by the Company as President and to
perform and to serve the Company on the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:

 

Section 1.                   Employment.

 

1.1.                            Subject to Section 3 hereof, the Company agrees
to employ the Executive, and the Executive agrees to be employed by the Company,
in each case pursuant to this Employment Agreement, for a period commencing as
of May 1, 2019 (the “Effective Date”), and ending on the first anniversary of
the Effective Date (the “Initial Term”); provided, however, that the period of
the Executive’s employment pursuant to this Employment Agreement shall be
automatically extended for successive one-year periods thereafter (each, a
“Renewal Term”), in each case unless either Party hereto provides the other
Party hereto with written notice that such period shall not be so extended at
least 90 days in advance of the expiration of the Initial Term or the
then-current Renewal Term, as applicable (the Initial Term and any Renewal Term,
collectively, the “Term”).  Each additional one-year Renewal Term shall be added
to the end of the next scheduled expiration date of the Initial Term or Renewal
Term, as applicable, as of the first day after the last date on which notice may
be given pursuant to the preceding sentence.  The Executive’s period of
employment pursuant to this Employment Agreement shall hereinafter be referred
to as the “Employment Period.”

 

1.2.                            Duties.  During the Employment Period, the
Executive shall serve as President of the Company and such other positions as an
officer or director of the Company and such affiliates of the Company as the
Company shall determine from time to time, and shall report directly to the
Board of Directors (the “Board”) of GMS Inc. (“Holdings”)   In the Executive’s
position of President, the Executive shall perform duties customary for the
President of a company similar to the Company’s size and nature, plus such
additional duties, consistent with the foregoing, as the Board may reasonably
assign.  The Executive’s principal place of employment shall be the Company’s
headquarters in Tucker, Georgia.  The Company’s intention is that Executive will
also assume the role of Chief Executive Officer within approximately 90 days of
the Effective Date and upon the retirement of the current Chief Executive
Officer.

 

1.3.                            Exclusivity.  During the Employment Period, the
Executive shall devote substantially all of the Executive’s business time and
attention to the business and affairs of the Company, shall faithfully serve the
Company, and shall conform to and comply with the lawful and reasonable
directions and instructions given to the Executive by the Board consistent with
Section 1.2 hereof.  During the Employment Period, the Executive shall use the
Executive’s best efforts to promote and serve the interests of the Company and
shall not engage in any other business activity, whether or not such activity
shall be engaged in for pecuniary profit; provided, that the Executive may
(a) serve any civic, charitable, educational or professional organization,
(b) manage

 

--------------------------------------------------------------------------------



 

the Executive’s personal investments and (c) act as a director on the board of
directors of another company with prior written consent of the Board, in each
case so long as any such activities do not (x) violate the terms of this
Employment Agreement (including Section 4) or (y) materially interfere with the
Executive’s duties and responsibilities to the Company.

 

Section 2.                   Compensation.

 

2.1.                            Salary.  As compensation for the performance of
the Executive’s services hereunder, during the Employment Period, the Company
shall pay to the Executive a salary at an annual rate of $750,000, payable in
accordance with the Company’s standard payroll policies (the “Base Salary”). 
The Base Salary will be reviewed annually and may be adjusted upward (but not
downward) by the Board (or a committee thereof) in its discretion.

 

2.2.                            Annual Bonus.  For each fiscal year ending
during the Employment Period beginning with Fiscal Year 2020 which begins May 1,
2019, the Executive shall be eligible for potential awards of additional
compensation to be determined based upon the Company’s performance and other
criteria for each such fiscal year as set forth in the annual bonus plan (the
“Corporate Bonus Plan”, with any amount payable under the Corporate Bonus Plan,
the “Annual Bonus”), each as adopted by the Compensation Committee of the Board
(“Compensation Committee”). The Executive’s target Annual Bonus opportunity
under the Corporate Bonus Plan for each fiscal year that ends during the
Employment Period shall equal 100% of the Base Salary, assuming 100% achievement
of the performance target as set forth in the Corporate Bonus Plan (the
“Corporate Target Bonus Opportunity”) (which shall be pro-rated for any fiscal
year not falling entirely within the Employment Period), with the actual Annual
Bonus to be based upon the Company’s performance as determined by the
Compensation Committee. For Fiscal Year 2020 only and subject to Section 3, the
Annual Bonus payable to the Executive will in no event be less than the
Corporate Target Bonus Opportunity. The Annual Bonus shall be paid at such time
as annual bonuses are paid to other similarly situated executives of the
Company, but in no event later than August 31st following the fiscal year in
respect of which such Annual Bonus is earned.  The Annual Bonus shall be paid in
cash.

 

2.3.                            Employee Benefits.  During the Employment
Period, the Executive shall be eligible to participate in such health and other
group insurance and other employee benefit plans and programs and any fringe
benefit programs of the Company as in effect from time to time on the same basis
as other senior executives of the Company, and shall receive such perquisites as
provided to other executives of the Company from time to time, including a car
allowance in the amount of $800.00 per month.  For the avoidance of doubt, the
Executive will not have use of a Company vehicle.  In addition, during each of
the first three (3) months of the Employment Period, the Company shall pay the
Executive $1,500 for purposes of obtaining COBRA coverage prior to eligibility
for the Company’s group health plans.

 

2.4.                            Vacation.  During the Employment Period, the
Executive shall be entitled to up to four weeks (20 days) vacation per calendar
year.  The number of vacation days is prorated for any partial year of service
during the Employment Period.

 

2.5.                            Business Expenses.  The Company shall pay or
reimburse the Executive, upon presentation of documentation, for all
commercially reasonable out-of-pocket business expenses that the Executive
incurs during the Employment Period in performing the Executive’s duties under
this Employment Agreement and in accordance with the expense reimbursement
policy of the Company as approved by the Board (or a committee thereof) and in
effect from time to time.  Notwithstanding anything herein to the contrary or
otherwise, except to the extent any expense or reimbursement described in this
Employment Agreement does

 

2

--------------------------------------------------------------------------------



 

not constitute a “deferral of compensation” within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended, and the regulations and
guidance thereunder (“Section 409A”), any expense or reimbursement described in
this Employment Agreement shall meet the following requirements: (i) the amount
of expenses eligible for reimbursement provided to the Executive during any
calendar year will not affect the amount of expenses eligible for reimbursement
to the Executive in any other calendar year; (ii) the reimbursements for
expenses for which the Executive is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred; (iii) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit; and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding such
reimbursement of expenses.

 

2.6.                            Equity Compensation. Holdings (or its successor,
as applicable) shall grant to the Executive on the Effective Date an equity
award having a grant date value of $1,500,000 (the “Initial Equity Award”). 
Fifty percent (50%) of the grant date value of the Initial Equity Award will be
delivered in the form of restricted stock units (determined by dividing $750,000
by the closing price per share of Holdings common stock on the Effective Date)
(the “RSUs”), and fifty percent (50%) of the grant date value of the Initial
Equity Award will be delivered in the form of stock options (determined based on
the Black-Scholes valuation model) (the “Stock Options”).  Each of the RSUs and
Stock Options shall vest as to 33.3% on each annual anniversary of the date of
grant if Executive is employed by the Company on such anniversary date.  The
RSUs and Stock Options are subject to the terms and conditions in the Company’s
Equity Incentive Plan and the award agreement for such RSUs and Stock Options,
as the case may be.

 

2.7.                            Relocation Expenses.  The Company will assist
with the expenses associated with the Executive’s move from Texas to Georgia
subject to the terms and conditions of the Company’s Relocation Policy.  As part
of the relocation, the Company will also pay a reasonable amount for temporary
housing in Georgia for up to six months.  If the Executive voluntarily
terminates employment with the Company during the 12 month period immediately
following the payment of funds for relocation, the Executive shall reimburse the
Company the full amount of any such relocation benefits.  If the Executive
voluntarily terminates employment with the Company between 12-24 months
immediately following the payment of funds for relocation, the Executive will be
responsible for reimbursing the Company 50% of any such relocation benefits. 
The reimbursement will be due and payable immediately upon voluntary
termination.  The Executive also agrees that the Company will be entitled to
recover its reasonable costs and attorneys’ fees incurred in connection with any
successful efforts to recover any portion of the relocation benefits paid to the
Executive.

 

Section 3.                   Employment Termination.

 

3.1.                            Termination of Employment.  The Company may
terminate the Executive’s employment hereunder for any reason during the
Employment Period upon not less than 30 days’ written notice to the Executive
(other than in the event of a termination by the Company for Cause), and the
Executive may voluntarily terminate the Executive’s employment hereunder for any
reason during the Employment Period upon not less than 30 days’ written notice
to the Company (subject to the longer notice requirements in connection with a
termination of employment by the Executive for Good Reason as set forth in
Section 3.2(b)(iii)) (the date on which the Executive’s employment terminates
for any reason is herein referred to as the “Termination Date”).  Upon the
termination of the Executive’s employment with the Company for any reason, the
Executive shall be entitled to (i) payment of any Base Salary earned but unpaid
through the date of termination, (ii) earned but unpaid Annual Bonus for any
fiscal year completed prior to the Termination Date (payable in the ordinary
course pursuant to Section 2.2), (iii) unused vacation days (consistent with
Section 2.4 hereof) paid out at the per-business-day Base Salary rate,
(iv) benefits in accordance with the applicable

 

3

--------------------------------------------------------------------------------



 

terms of applicable Company plans or arrangements, and (v) any unreimbursed
expenses in accordance with Section 2.5 hereof (collectively, the “Accrued
Amounts”); provided, however, that if the Executive’s employment hereunder is
terminated by the Company for Cause, then any Annual Bonus earned pursuant to
Section 2.2 in respect of a prior fiscal year, but not yet paid or due to be
paid, shall be forfeited.

 

3.2.                            Certain Terminations.

 

(a)                                 Termination by the Company other than for
Cause, Death or Disability; Termination by the Executive for Good Reason.  If
the Executive’s employment is terminated (i) by the Company other than for
Cause, death or Disability, (ii) by the Executive for Good Reason or (iii) if
the Company has given the Executive notice of its intent not to renew this
Employment Agreement as of the end of the Initial Term or any Renewal Term, by
the Executive within 15 days following the end of the Initial Term or any such
Renewal Term, as applicable, then in addition to the Accrued Amounts, the
Executive shall be entitled to (A) the payment of an amount equal to one and
one-half times the Executive’s Base Salary at the rate in effect immediately
prior to the Termination Date in equal installments on the Company’s regular
payment dates occurring during the 18-month period beginning on the first
payroll date to occur after the 60th day following the Termination Date;
provided that the first such payment shall consist of all amounts payable to the
Executive pursuant to this Section 3.2(a) between the Termination Date and the
first payroll date to occur after the 60th day following the Termination Date;
(B) the payment of an amount equal to one times the Corporate Target Bonus
Opportunity for the year in which the Termination Date occurs payable in equal
installments on the Company’s regular payment dates occurring during the
18-month period beginning on the first payroll date to occur after the 60th day
following the Termination Date; provided that the first such payment shall
consist of all amounts payable to the Executive pursuant to this
Section 3.2(a) between the Termination Date and the first payroll date to occur
after the 60th day following the Termination Date; and (C) a prorated portion of
the Executive’s actual Annual Bonus, determined in accordance with Section 2.2
and payable at the same time as annual bonuses are paid to other senior
executives of the Company, with the prorated Annual Bonus determined by
multiplying the actual Annual Bonus, if any, by a fraction, the numerator of
which is the number of days the Executive is employed by the Company during the
applicable year and the denominator of which is 365 ((A), (B) and
(C) collectively, the “Severance Amount”).  In addition, if the Executive elects
to continue participation in any group medical, dental, vision and/or
prescription drug plan benefits to which the Executive and/or the Executive’s
eligible dependents would be entitled under COBRA, then for a period of eighteen
(18) months after the Termination Date (the “Health Benefits Continuation
Period”), the Company shall pay to the Executive an amount in cash equal to the
excess of (A) the COBRA cost of such coverage over (B) the amount that the
Executive would have had to pay for such coverage if Executive had remained
employed during the Health Benefits Continuation Period and paid the active
employee rate for such coverage; provided, however, that (i) that if Executive
becomes eligible to receive group health benefits under a program of a
subsequent employer or otherwise (including coverage available to Executive’s
spouse), the Company’s obligation to pay any portion of the cost of health
coverage as described herein shall cease, except as otherwise provided by law;
(ii) the Health Benefits Continuation Period shall run concurrently with any
period for which the Executive is eligible to elect health coverage under COBRA;
and (iii) the Company-paid portion of the monthly premium for such group health
benefits, determined in accordance with Code Section 4980B and the regulations
thereunder, shall be treated as taxable compensation by including such amount in
the Executive’s income in accordance with applicable rules and regulations (the
“Health Benefit”). The Company’s obligations to pay the Severance Amount and the
Health Benefit shall be conditioned upon: (i) the Executive’s continued
compliance with the Executive’s obligations under Section 4 of this Employment
Agreement and (ii) the Executive’s execution, delivery and non-revocation of a
valid and enforceable general release of claims (the “Release”) in the form
provided by the Company, within 45 days after the Executive’s Termination Date.

 

4

--------------------------------------------------------------------------------



 

(b)                                 Termination for Cause; Termination by Reason
of Death or Disability; Resignation by Executive other than Resignation for Good
Reason.  If the Executive’s employment is terminated by the Company for Cause,
or by Executive other than for Good Reason, or in the event of Executive’s death
or Disability, then the Company shall have no further obligations to the
Executive or the Executive’s legal representatives under this Agreement, other
than for payment of the Accrued Amounts.

 

(c)                                  Definitions.  For purposes of Section 3,
the following terms have the following meanings:

 

(i)                                     “Cause” shall mean a good faith
determination by the Board that Executive has engaged in any of the following:
(A) willful misconduct or gross negligence in the performance of any of the
Executive’s duties to the Company, which, if capable of being cured, is not
cured to the reasonable satisfaction of the Board within 30 days after the
Executive receives from the Board written notice of such willful misconduct or
gross negligence, which notice is given to Executive no later than 30 days after
the Board becomes aware of such willful misconduct or gross negligence;
(B) intentional failure or refusal to perform reasonably assigned duties by the
Board, which is not cured to the reasonable satisfaction of the Board within 30
days after the Executive receives from the Board written notice of such failure
or refusal, which notice is given to the Executive no later than 30 days after
the Board becomes aware of such failure or refusal; (C) any conviction of, or
plea of guilty or nolo contendere to, (1) any felony (other than motor vehicle
offenses) or (2) any crime (whether or not a felony) involving fraud, theft, or
embezzlement, whether of the United States or any state thereof or any similar
foreign law to which the Executive may be subject; (D) any willful failure to
comply with any written rules, regulations, policies or procedures of the
Company which, if not complied with, would reasonably be expected to have a
material adverse effect on the business or financial condition of the Company,
which in the case of a failure that is capable of being cured, is not cured to
the reasonable satisfaction of the Board within 30 days after the Executive
receives from the Company written notice of such failure, which notice is given
to the Executive no later 30 days after the Board becomes aware of such failure;
or (E) a material breach of this Agreement, which, if capable of being cured, is
not cured to the reasonable satisfaction of the Board within 30 days after the
Executive receives from the Board written notice of such breach, which notice is
given to Executive no later than 30 days after the Board becomes aware of such
breach.  If the Company terminates the Executive’s employment for Cause, the
Company shall provide written notice to the Executive of that fact on or before
the termination of employment

 

(ii)                                  “Disability” shall mean the Executive’s
inability, due to physical or mental ill health, to perform the essential
functions of the Executive’s job, with or without a reasonable accommodation,
for 180 days out of any 270 day consecutive day period.

 

(iii)                               “Good Reason” shall mean one of the
following has occurred without the Executive’s written consent: (A) a material
breach by the Company of any of the covenants in this Employment Agreement,
(B) any material reduction in the Executive’s Base Salary or bonus opportunity,
(C) a material diminution in Executive’s title, authority, duties, or
responsibilities, or a requirement that Executive report to anyone other than
the Board, or (D) after the Executive moves to Atlanta, Georgia, a relocation of
the Executive’s primary work location that would increase the Executive’s
one-way commute by more than 30 miles.  A termination of employment by the
Executive for Good Reason shall be effectuated by giving the Company written
notice of the termination, setting forth the conduct of the Company that
constitutes Good Reason, within 30 days of the first date on which the Executive
has knowledge of such conduct.  The Executive shall further provide the Company
at least 30 days following the date on which such notice is provided to cure
such conduct, if such conduct is capable of being cured.  Failing such cure,

 

5

--------------------------------------------------------------------------------



 

a termination of employment by the Executive for Good Reason shall be effective
on the day following the expiration of such cure period.

 

3.3.                            Section 409A.  The payments contemplated by this
Employment Agreement are intended either not to be subject to Section 409A or,
if subject to Section 409A, to be administered, operated and construed in
accordance with Section 409A and all regulations and other guidance issued
thereunder. If the Executive is a “specified employee” for purposes of
Section 409A, any Severance Amount required to be paid pursuant to Section 3.2
which is non-qualified deferred compensation that is subject to Section 409A
shall commence on the day after the first to occur of (i) the day which is six
months from the Termination Date and (ii) the date of the Executive’s death. 
For purposes of this Employment Agreement, the terms “terminate,” “terminated”
and “termination” mean a termination of the Executive’s employment that
constitutes a “separation from service” within the meaning of the default
rules under Section 409A.  For purposes of Section 409A, the right to a series
of installment payments under this Employment Agreement shall be treated as a
right to a series of separate payments.

 

3.4.                            Exclusive Remedy.  The foregoing payments and
benefits continuation upon termination of the Executive’s employment shall
constitute the exclusive severance payments and benefits continuation due to the
Executive upon a termination of the Executive’s employment.

 

3.5.                            Resignation from All Positions.  Upon the
termination of the Executive’s employment with the Company for any reason, the
Executive shall resign, as of the date of such termination, from all positions
the Executive then holds as an officer, director, employee and member of the
board of directors (and any committee thereof) of Holdings and its direct and
indirect subsidiaries and affiliates (the “Company Group”).  The Executive shall
be required to execute such writings as are required to effectuate the
foregoing.

 

3.6.                            Cooperation.  Following the termination of the
Executive’s employment with the Company for any reason, the Executive shall
reasonably cooperate with the Company upon reasonable request of the Board and
be reasonably available to the Company (taking into account any other full-time
employment of the Executive) with respect to matters arising out of the
Executive’s services to the Company and its subsidiaries.

 

Section 4.                   Unauthorized Disclosure; Non-Competition;
Non-Solicitation; Interference with Business Relationships; Proprietary Rights.

 

4.1.                            Unauthorized Disclosure.  The Executive agrees
and understands that in the Executive’s position with the Company, the Executive
has and will be exposed to and has and will receive information relating to the
confidential affairs of the Company Group, including, without limitation,
technical information, intellectual property, business and marketing plans,
strategies, customer information, software, other information concerning the
products, promotions, development, financing, expansion plans, business policies
and practices of the Company Group and other forms of information considered by
the Company Group to be confidential or in the nature of trade secrets
(including, without limitation, ideas, research and development, know-how,
formulas, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information and business and marketing plans
and proposals) (collectively, the “Confidential Information”).  Confidential
Information shall not include information that is generally known to the public
or within the relevant trade or industry other than due to the Executive’s
violation of this Section 4.1 or disclosure by a third party who is known by the
Executive to owe the Company an obligation of confidentiality with respect to
such information.  The Executive agrees that at all times during the Executive’s
employment with the Company and thereafter, the Executive shall not disclose
such Confidential Information, either directly or indirectly, to any individual,
corporation, partnership,

 

6

--------------------------------------------------------------------------------



 

limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof (each a “Person”) without the prior written consent of the Company and
shall not use or attempt to use any such information in any manner other than in
connection with the Executive’s employment with the Company, unless required by
law to disclose such information, in which case the Executive shall provide the
Company with written notice of such requirement as far in advance of such
anticipated disclosure as possible.  This confidentiality covenant has no
temporal, geographical or territorial restriction.  The Executive understands
and acknowledges that nothing in this section limits the Executive’s ability to
report possible violations of federal, state, or local law or regulation to any
governmental agency or entity; to communicate with any government agencies or
otherwise participate in any investigation or proceeding that may be conducted
by any government agencies in connection with any charge or complaint, whether
filed by the Executive, on the Executive’s behalf, or by any other individual;
or to make other disclosures that are protected under the whistleblower
provisions of federal, state, or local law or regulation, and the Executive
shall not need the prior authorization of the Company to make any such reports
or disclosures and shall not be required to notify the Company that the
Executive has made such reports or disclosures.  In addition, and anything
herein to the contrary notwithstanding, the Executive is hereby given notice
that the Executive shall not be criminally or civilly liable under any federal
or state trade secret law for disclosing a trade secret (as defined by 18 U.S.C.
§ 1839) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney, in either event solely for the
purpose of reporting or investigating a suspected violation of law; or
disclosing a trade secret (as defined by 18 U.S.C. § 1839) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

4.2.                            Return of Property.  Upon termination of the
Executive’s employment with the Company, the Executive shall promptly supply to
the Company all property, keys, notes, memoranda, writings, lists, files,
reports, customer lists, correspondence, tapes, disks, cards, surveys, maps,
logs, machines, technical data and any other tangible product or document which
has been produced by, received by or otherwise submitted to the Executive during
or prior to the Executive’s employment with the Company, and any copies thereof
in the Executive’s (or reasonably capable of being reduced to the Executive’s)
possession; provided that nothing in this Employment Agreement or elsewhere
shall prevent the Executive from retaining and utilizing: documents relating to
the Executive’s personal benefits, entitlements and obligations; documents
relating to the Executive’s personal tax obligations; the Executive’s desk
calendar, rolodex, and the like; and such other records and documents as may
reasonably be approved by the Company. To the extent that the Executive has
electronic files or information in the Executive’s possession or control that
belong to the Company or contain Confidential Information (specifically
including but not limited to electronic files or information stored on personal
computers, mobile devices, electronic media, or in cloud storage), on or prior
to the Termination Date, or at any other time the Company requests, the
Executive shall (i) provide the Company with an electronic copy of all of such
files or information (in an electronic format that readily accessible by the
Company); (ii) after doing so, delete all such files and information, including
all copies and derivatives thereof, from all non-Company-owned computers, mobile
devices, electronic media, cloud storage, and other media, devices, and
equipment, such that such files and information are permanently deleted and
irretrievable; and (iii) provide a written certification to the Company that the
required deletions have been completed and specifying the files and information
deleted and the media source from which they were deleted.

 

4.3.                            Non-Competition. By and in consideration of the
Company’s entering into this Employment Agreement, and in further consideration
of the Executive’s exposure to the Confidential Information of the Company
Group, the Executive agrees that the Executive shall not, during the Employment
Period and for 18 months following the Executive’s Termination Date (the
“Restriction Period”), directly or indirectly, own, manage, operate, join,
control, be employed by, or participate in the ownership, management, operation
or control of, or be connected in any manner with, including, without
limitation, holding any

 

7

--------------------------------------------------------------------------------



 

position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that in no event shall ownership of one percent or
less of the outstanding securities of any class of any issuer whose securities
are registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section 4.3, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a stockholder thereof.  For purposes of this paragraph,
“Restricted Enterprise” shall mean any Person that is actively engaged in any
geographic area in which any member of the Company Group operates or markets in
any business which is in material competition with the business of any member of
the Company Group.  During the Restriction Period, upon request of the Company,
the Executive shall notify the Company of the Executive’s then-current
employment status.

 

4.4.                            Non-Solicitation of Employees.  During the
Restriction Period, the Executive shall not directly or indirectly contact,
induce or solicit (or assist any Person to contact, induce or solicit) for
employment any person who is, or within 12 months prior to the date of such
solicitation was, an employee of any member of the Company Group other than an
employee (a) whose employment was involuntarily terminated by a member of the
Company Group after the Executive’s Termination Date and (b) who has not been an
employee of the Company Group for six months or longer.  The foregoing
restriction will not apply to the placement of general advertisements or other
notices of employment opportunities that are not targeted, directly or
indirectly, to any current or former employee of the Company otherwise covered
by the scope of such restriction so long as the Executive is not personally
involved in the recruitment or hiring of any such employee subsequent to such
general advertisement or other notice.

 

4.5.                            Interference with Business Relationships. 
During the Restriction Period (other than in connection with carrying out the
Executive’s responsibilities for the Company Group), the Executive shall not
directly or indirectly induce or solicit (or assist any Person to induce or
solicit) any customer or client of any member of the Company Group to terminate
its relationship or otherwise cease doing business in whole or in part with any
member of the Company Group, or directly or indirectly interfere with (or assist
any Person to interfere with) any material relationship between any member of
the Company Group and any of their customers or clients so as to cause harm to
any member of the Company Group.

 

4.6.                            Extension of Restriction Period.  The
Restriction Period shall be tolled for any period during which the Executive is
in breach of any of Sections 4.2, 4.3, 4.4 or 4.5 hereof.

 

4.7.                            Proprietary Rights.  The Executive shall
disclose promptly to the Company any and all inventions, discoveries, and
improvements (whether or not patentable or registrable under copyright or
similar statutes), and all patentable or copyrightable works, initiated,
conceived, discovered, reduced to practice, or made by him, either alone or in
conjunction with others, during the Executive’s employment with the Company and
related to the business or activities of the Company Group (the
“Developments”).  Except to the extent any rights in any Developments constitute
a work made for hire under the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that
are owned ab initio by a member of the Company Group, the Executive assigns and
agrees to assign all of the Executive’s right, title and interest in all
Developments (including all intellectual property rights therein) to the Company
or its nominee without further compensation, including all rights or benefits
therefor, including without limitation the right to sue and recover for past and
future infringement.  The Executive acknowledges that any rights in any
Developments constituting a work made for hire under the U.S. Copyright Act, 17
U.S.C § 101 et seq. are owned upon creation by the Company as the Executive’s
employer.  Whenever requested to do so by the Company, the Executive shall
execute any and all applications, assignments or other instruments which the
Company shall deem necessary to apply for and obtain trademarks, patents or
copyrights of the United States or any foreign

 

8

--------------------------------------------------------------------------------



 

country or otherwise protect the interests of the Company Group.  These
obligations shall continue beyond the end of the Executive’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives.  In connection with
the Executive’s execution of this Employment Agreement, the Executive has
informed the Company in writing of any interest in any inventions or
intellectual property rights that the Executive holds as of the date hereof.  If
the Company is unable for any reason, after reasonable effort, to obtain the
Executive’s signature on any document needed in connection with the actions
described in this Section 4.7, the Executive hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as the
Executive’s agent and attorney in fact to act for and on the Executive’s behalf
to execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section 4.7 with the same legal
force and effect as if executed by the Executive.

 

4.8.                            Confidentiality of Agreement.  Other than with
respect to information required to be disclosed by applicable law, the Executive
agrees not to disclose the terms of this Employment Agreement to any Person;
provided the Executive may disclose this Employment Agreement and/or any of its
terms to the Executive’s immediate family, financial advisors and attorneys, so
long as the Executive instructs every such Person to whom the Executive makes
such disclosure not to disclose the terms of this Employment Agreement further. 
Anytime after this Employment Agreement is filed with the Securities and
Exchange Commission or any other government agency by the Company and becomes a
public record, this provision shall no longer apply.

 

4.9.                            Remedies.  The Executive agrees that any breach
of the terms of this Section 4 would result in irreparable injury and damage to
the Company Group for which the Company would have no adequate remedy at law;
the Executive therefore also agrees that in the event of said breach or any
threat of breach, the Company shall be entitled to an immediate injunction and
restraining order to prevent such breach and/or threatened breach and/or
continued breach by the Executive and/or any and all Persons acting for and/or
with the Executive, without having to prove damages, in addition to any other
remedies to which the Company may be entitled at law or in equity, including,
without limitation, the obligation of the Executive to return any portion of the
Severance Amount paid by the Company to the Executive as set forth in the last
sentence of this Section 4.9.  The terms of this paragraph shall not prevent the
Company from pursuing any other available remedies for any breach or threatened
breach hereof, including, without limitation, the recovery of damages from the
Executive.  The Executive and the Company further agree that the provisions of
the covenants contained in this Section 4 are reasonable and necessary to
protect the businesses of the Company Group because of the Executive’s access to
Confidential Information and the Executive’s material participation in the
operation of such businesses.  In the event that the Executive willfully and
materially breaches any of the covenants set forth in this Section 4, then in
addition to any injunctive relief, the Executive will promptly return to the
Company any portion of the Severance Amount that the Company has paid to the
Executive.

 

4.10.                     Existing Covenants. The Executive represents and
warrants that the Executive’s employment with the Company does not and will not
breach any agreement that the Executive has with any former employer to keep in
confidence proprietary or confidential information or not to compete with any
such former employer.  The Executive will not disclose to the Company or use on
its behalf any proprietary or confidential information of any other party
required to be kept confidential by the Executive.

 

Section 5.                   Representations.  The Executive represents and
warrants that (i) the Executive is not subject to any contract, arrangement,
policy or understanding, or to any statute, governmental rule or regulation,
that in any way limits the Executive’s ability to enter into and fully perform
the Executive’s obligations under this Employment Agreement and (ii) the
Executive is not otherwise

 

9

--------------------------------------------------------------------------------



 

unable to enter into and fully perform the Executive’s obligations under this
Employment Agreement.

 

Section 6.                   Non-Disparagement.  From and after the Effective
Date and following termination of the Executive’s employment with the Company,
the Executive agrees not to make any statement, whether direct or indirect,
whether true or false, that is intended to become public, or that should
reasonably be expected to become public, and that criticizes, ridicules,
disparages or is otherwise derogatory of the Company, any of its subsidiaries,
affiliates, employees, officers, directors or stockholders.  This Section 6
shall not in any way limit any of the protected rights contained in the last two
sentences of Section 4.1 of this Agreement, or Executive’s ability to provide
truthful testimony pursuant to a subpoena, court order or as otherwise required
by law.

 

Section 7.                   Withholding.  All amounts paid to the Executive
under this Employment Agreement during or following the Employment Period shall
be subject to withholding and other employment taxes imposed by applicable law. 
The Executive shall be solely responsible for the payment of all taxes imposed
on him relating to the payment or provision of any amounts or benefits
hereunder.

 

Section 8.                   Miscellaneous.

 

8.1.                            Indemnification.  To the extent provided in the
Company’s By-Laws and Certificate of Incorporation, the Company shall indemnify
the Executive for losses or damages incurred by the Executive as a result of all
causes of action arising from the Executive’s performance of duties for the
benefit of the Company, whether or not the claim is asserted during the
Employment Period.  This indemnity shall not apply to the Executive’s acts of
willful misconduct or gross negligence.  The Executive shall be covered under
any directors’ and officers’ insurance that the Company maintains for its
directors and other officers in the same manner and on the same basis as the
Company’s directors and other officers.

 

8.2.                            Amendments and Waivers.  This Employment
Agreement and any of the provisions hereof may be amended, waived (either
generally or in a particular instance and either retroactively or
prospectively), modified or supplemented, in whole or in part, only by written
agreement signed by the parties hereto; provided, that, the observance of any
provision of this Employment Agreement may be waived in writing by the party
that will lose the benefit of such provision as a result of such waiver.  The
waiver by any party hereto of a breach of any provision of this Employment
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach, except as
otherwise explicitly provided for in such waiver.  Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

8.3.                            Assignment; Third-Party Beneficiaries. This
Employment Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive, and any purported assignment by the Executive
in violation hereof shall be null and void.  Nothing in this Employment
Agreement shall confer upon any Person not a party to this Employment Agreement,
or the legal representatives of such Person, any rights or remedies of any
nature or kind whatsoever under or by reason of this Employment Agreement,
except (i) the personal representative of the deceased Executive may enforce the
provisions hereof applicable in the event of the death of the Executive and
(ii) any member of the Company Group may enforce the provisions of Section 4. 
The Company is authorized to assign this Employment Agreement to a successor to
substantially all of its assets.

 

10

--------------------------------------------------------------------------------



 

8.4.                            Notices.  Unless otherwise provided herein, all
notices, requests, demands, claims and other communications provided for under
the terms of this Employment Agreement shall be in writing.  Any notice,
request, demand, claim or other communication hereunder shall be sent by
(i) personal delivery (including receipted courier service) or overnight
delivery service, with confirmation of receipt (ii) e-mail (with electronic
return receipt), (iii) reputable commercial overnight delivery service courier,
with confirmation of receipt or (iv) registered or certified mail, return
receipt requested, postage prepaid and addressed to the intended recipient as
set forth below:

 

If to the Company:

Gypsum Management and Supply, Inc.

100 Crescent Centre Parkway, Suite 800

Tucker, GA  30084

Attn:  General Counsel

Email:  craig.apolinsky@gms.com

 

 

with a copy to:

Gypsum Management and Supply, Inc.

100 Crescent Centre Parkway, Suite 800

Tucker, GA  30084

Attn:  Chief Human Resources officer

Email:  Khara.Julien@gms.com

 

 

If to the Executive:

John C. Turner, Jr., at the Executive’s principal office and e-mail address at
the Company (during the Employment Period), and at all times to the Executive’s
principal residence as reflected in the records of the Company.

 

All such notices, requests, consents and other communications shall be deemed to
have been given when received.  Either party may change its contact information
or its address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties hereto
notice in the manner then set forth.

 

8.5.                            Governing Law.  This Employment Agreement shall
be construed and enforced in accordance with, and the laws of the State of
Georgia hereto shall govern the rights and obligations of the parties, without
giving effect to the conflicts of law principles thereof.

 

8.6.                            Severability.  Whenever possible, each provision
or portion of any provision of this Employment Agreement, including those
contained in Section 4 hereof, will be interpreted in such manner as to be
effective and valid under applicable law but the invalidity or unenforceability
of any provision or portion of any provision of this Employment Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Employment Agreement in that jurisdiction or the validity or enforceability
of this Employment Agreement, including that provision or portion of any
provision, in any other jurisdiction.  In addition, should a court or arbitrator
determine that any provision or portion of any provision of this Employment
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court or arbitrator deems reasonable or valid.

 

8.7.                            Entire Agreement.  From and after the Effective
Date, this Employment Agreement constitutes the entire agreement between the
parties hereto, and supersedes all prior representations, agreements and
understandings (including any prior course of dealings), both written and oral,
between the parties hereto with respect to the subject matter hereof.

 

11

--------------------------------------------------------------------------------



 

8.8.                            Counterparts.  This Employment Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all such counterparts shall together constitute one and the same
instrument.

 

8.9.                            Survivorship.  Upon the expiration or other
termination of this Employment Agreement, the respective rights and obligations
of the parties hereto, including, without limitation, with respect to the
Executive’s obligations set forth in Section 4, shall survive such expiration or
other termination to the extent necessary to carry out the intentions of the
parties under this Employment Agreement.

 

8.10.                     Binding Effect.  This Employment Agreement shall inure
to the benefit of, and be binding on, the successors and assigns of each of the
parties, including, without limitation, the Executive’s heirs and the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.

 

8.11.                     General Interpretive Principles.  The name assigned
this Employment Agreement and headings of the sections, paragraphs,
subparagraphs, clauses and subclauses of this Employment Agreement are for
convenience of reference only and shall not in any way affect the meaning or
interpretation of any of the provisions hereof.  Words of inclusion shall not be
construed as terms of limitation herein, so that references to “include,”
“includes” and “including” shall not be limiting and shall be regarded as
references to non-exclusive and non-characterizing illustrations.  Any reference
to a Section of the Internal Revenue Code of 1986, as amended, shall be deemed
to include any successor to such Section.

 

[signature page follows]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

 

GYPSUM MANAGEMENT AND SUPPLY, INC.

 

 

 

 

 

/s/ Craig D. Apolinsky

 

By:

Craig D. Apolinsky

 

Title:

General Counsel

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ John C. Turner, Jr.

 

John C. Turner, Jr.

 

--------------------------------------------------------------------------------